            Case 1:20-cv-05455-AKH Document 18 Filed 08/21/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 WELLS FARGO BANK, N.A., plaintiff,
                 -against-
                                                         Case No. 20-cv-5455
STARX MOTORS LLC, JEAN S. SMITH,
BENJAMIN SCHRAGE, JACQUES A. HORN,                       Hon. Alvin K. Hellerstein, USDJ
GENE T. OLIVER, MICHAEL A. CHAVEZ and
JACQUELINE CHAVEZ, defendants.

                Claimant Defendant Benjamin Schrage’s Verified Answer and
                         Statement of Claim to the Interpled Funds
       Claimant defendant Benjamin Schrage, through the undersigned counsel, hereby answers

plaintiff Wells Fargo Bank’s complaint for interpleader, and states his claim to the interpled

funds as follows.

       1.       Claimant Schrage lacks information as to those allegations in the complaint that

concern the designated co-claimants Jacques A. Horn, Gene T. Oliver, Michael A. Chavez and

Jacqueline Chavez, the full quantum of their claims, the amount of funds currently being

restrained by Wells Fargo, and the transfer of the funds from the Janis Auto account at Wells

Fargo to the Starx Motors account, and as such Schrage denies knowledge or information

sufficient to form a belief as to the following numbered paragraph in the complaint, but admits

the allegations to the extent that they concern Schrage himself: 1, 2, 3, 5, 6, 7, 9, 10, 11, 15, 16,

17, 18, 20, 22, 23, 24, 25, 26, 28, 29, and 33.

       2.       Claimant Schrage admits paragraphs 4, 27, 30, 31, 34, 35 to the extent that he

agrees that interpleader is warranted for the orderly and expeditious determination of the

claimants’ respective rights to the interpled fund, and that Wells Fargo has performed all

conditions precedent to filing this action, is entitled to its reasonable attorney’s fees, has done

nothing to create the dispute over entitlement to the funds, and that interpleader is necessary to

avoid duplicative litigation.


                                                  1
             Case 1:20-cv-05455-AKH Document 18 Filed 08/21/20 Page 2 of 6




        3.        Claimant Schrage admits the allegations in paragraph 8 – viz., that he is a citizen

of Wisconsin.

        4.        Claimant Schrage admits the allegations in paragraph 12, 13 and 14 – viz., that

the court has subject matter jurisdiction over this dispute, and venue is proper.

        5.        Claimant Schrage adopts the allegations in paragraph 19 that Starx Motors is a

single-member entity owned and operated by Janis Ezergailis with the designated checking

account at Wells Fargo Bank.

        6.        Claimant Schrage admits the allegation in paragraph 21 that on February 27,

2020, the Starx Motors Account received a wire transfer from Schrage in the amount of

$29,500.00, as Schrage did indeed wire such funds to Wells Fargo Bank on that day.

                  Claimant Schrage’s Statement of Claim to the Interpled Funds
        7.        In late February 2020, claimant Schrage came into contact with a person calling

himself “Drew Anthony Bond” through a Phoenix Arizona Craigslist advertisement for the sale

of a Tesla car.

        8.        Bond claimed he was a Canadian pilot who needed to sell his Tesla in order to put

a deposit down on a house in Canada, and that SE Motors Group in Fort Worth, Texas would

broker the deal, had possession of the car, and had power of attorney to act in his behalf. Bond’s

phone number (438-808-4401) had an Ontario, Canada area code. An internet search showed that

there is indeed an SE Motors in Fort Worth Texas.

        9.        Bond put Schrage in touch with Michael McKenzie (phone number 682-841-

9918, with “482” being a Fort Worth area code), purportedly of SE Motors, in order to effectuate

the sale.



                                                    2
         Case 1:20-cv-05455-AKH Document 18 Filed 08/21/20 Page 3 of 6




       10.     On February 25th, Schrage received this email from info@semotorsgroup.com




       11.     Schrage clicked on the link to the buyer’s agreement and filled out the form to

purchase the car.

       12.     Follow up emails purportedly from SE Motors confirmed that the data was

uploaded, and then that the sale was approved.

       13.     Thereafter, Schrage was provided with the following wire-payment instructions:




                                                 3
         Case 1:20-cv-05455-AKH Document 18 Filed 08/21/20 Page 4 of 6




       14.     Having been directed by McKenzie to wire the funds to the Starx Motors account

at the Wells Fargo Bank, Schrage arranged for, and completed, the wire transfer of the funds –

$29,500.00 – on February 27th, for the purchase of the car on February 28th.

       15.     Once the funds were wired, and McKenzie confirmed the receipt on February

28th, he told Schrage that the car was to be put on a truck for transport from Texas to Wisconsin,

where Schrage resided, that morning.

       16.     McKenzie also provided the tracking number for the transport truck, and

estimated that it would arrive at 12:30 pm on March 3rd at Schrage’s residence.

       17.     On March 2nd, Schrage – after having entered the tracking information to see

where the truck was, and seeing that it was not en route to Wisconsin – texted McKenzie for an

explanation, and was told that the tracking data was not being updated but that the truck was still

on schedule.

       18.     Claimant Schrage then entered the VIN number through a Tesla app on his phone,

in order to register the car. Once the data was uploaded, Schrage was able to see – in real time,

so to speak – that the car was not on a truck being transported from Texas to Wisconsin, but in

fact was being driven at that very moment in San Jose, California.

       19.     Claimant Schrage immediately sent a message to McKenzie requesting an

explanation, and telephoned him, but he went dark. All attempts to contact him thereafter were

unavailing.

       20.     Thereafter, Schrage notified his bank that he had been scammed out of

$29,500.00, and requested that his bank recall the funds. Wells Fargo alleges in paragraph 23




                                                 4
          Case 1:20-cv-05455-AKH Document 18 Filed 08/21/20 Page 5 of 6




that Schrage had indeed made a recall request, on the ground of fraud, thus confirming that the

request was made.

        WHEREFORE, claimant Benjamin Schrage respectfully requests that he be made whole

from the interpled fund, or, in the alternative, that he be compensated on a pro rata basis with

those other of the claimants named herein who come forward and state and establish their right to

recovery, and that the court grant such other relief as it deems just. Claimant Schrage reserves his

right to amend this answer to assert cross claims of fraud against Starx Motors LLC in the event

it appears in this action, rather than defaults.

Dated: New York, New York
       August 21, 2020                             Respectfully submitted,
                                                   MAZZOLA LINDSTROM, LLP

                                                   By:__
                                                         Richard E. Lerner
                                                   Counsel for claimant defendant Benjamin Schrage
                                                   1350 Avenue of the Americas, 2nd Floor
                                                   New York New York 10019
                                                   646.813.4345
                                                   917.584.4864
                                                   richard@mazzolalindstrom.com



To: All parties via ECF




                                                      5
        Case 1:20-cv-05455-AKH Document 18 Filed 08/21/20 Page 6 of 6




                                          Verification

       I, Benjamin Schrage, have read the accompanying answer with my statement of claim

against the interpled funds, and confirm under penalty of perjury, pursuant to 28 U.S.C. 1746,

that the statements made therein are true, and known by me to be true based upon my personal

knowledge.


               21, 2020
       August Wisconsin
Dated: Plover,




                                                6
